Citation Nr: 0902531	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to compensation under the provisios of 
38 U.S.C.A. § 1151 (West 2002) for right hand nerve damage as 
a result of treatment at a Department of Veterans Affairs 
Medical Center (VAMC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1986. 

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from October 2002 and June 2003 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the benefits 
on appeal. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2005. A 
transcript of the hearing is of record and associated with 
the claims folder. 

The Board remanded the claims in November 2005 for further 
development. 

The issue of entitlement to compensation under the provisios 
of 38 U.S.C.A. § 1151 (West 2002) for right hand nerve damage 
as a result of treatment at a VAMC being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. The RO/AMC will notify the veteran when 
further action is required on her part, including the date of 
a scheduled VA examination.


FINDINGS OF FACT

1. The veteran's PTSD diagnosis has not been attributed to a 
verified in-service stressor.

2. The veteran does not have PTSD as a result of active 
service.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f)(3)) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in April 2003 and 
March 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran did not receive notice consistent with Dingess. 
However, since the preponderance of the evidence is against 
the claim for service connection, any appropriate disability 
rating and effective date to be assigned as to this claim is 
moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim of 
service connection for PTSD. The record includes service 
medical evidence, VA treatment records, and a March 2003 VA 
medical opinion regarding the veteran's psychiatric 
diagnosis. The veteran was also given the opportunity to 
submit any additional records that she may have. There are no 
known additional records or information to obtain. 

A hearing was offered, and the veteran testified at a 
videoconference hearing in July 2005. The Board therefore 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with her 
claim.


Service Connection-PTSD

The veteran contends that service connection for PTSD is 
warranted - she maintains that she was sexually assaulted in 
service, and as a result, now has PTSD. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that service 
connection is not warranted for PTSD. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).
 
As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

In this case, service medical evidence are devoid of 
findings, treatment, or diagnoses of PTSD or any other 
psychiatric condition. After service, the veteran's VA 
medical records show that the veteran began treatment for 
PTSD in 2003. 

In March 2003, the veteran underwent a VA examination. She 
related that she was assaulted by a servicemember who pulled 
her down from behind. She alleged that two other servicemen 
that she did not know saw the incident and pulled the 
attacker off of her. She was told that the serviceman that 
attacked her was charged and dishonorably discharged. At the 
time of the examination, the veteran had not received 
treatment for any mental health issues. She related that she 
began experiencing PTSD symptoms at the age of 22. The 
examiner indicated that based on the data obtained from the 
assessment, interview, and psychological testing, the veteran 
met the diagnostic criteria for PTSD. In July 2003, she began 
treatment and was involved in a study regarding women with 
PTSD. 

The veteran testified at a videoconference hearing in 
July 2005. She reiterated the essential information she 
previously provided regarding the alleged attacks. However, 
she also stated that she reported the attack to the military 
police and was then taken to the hospital to be treated for 
her wounds. 

VA submitted a request to the U.S. Army Criminal 
Investigation Command in February 2008, and requested a 
report pertaining to the veteran's alleged reported sexual 
assault. The service department was informed of the veteran's 
unit assignment, the date of the alleged attack, and the 
veteran's her service dates. 

In March 2008, the U.S. Army Criminal Investigation Command 
stated that there was no record of the assault. 

The veteran has been diagnosed with PTSD and has reported her 
inservice stressors. However, those stressors have not been 
corroborated. Indeed, given that the veteran has reported 
that the attacker was stopped by other servicemembers; that 
she was treated for wounds sustained in the alleged attack; 
and that her alleged assailant was disciplined by court-
martial action all suggest that if the veteran's account was 
credible, documentation by military authorities would have 
been present and available. Given her account and the lack of 
documentary evidence, the veteran is not credible. 

The record also indicates that there was no apparent effect 
on the veteran's active duty performance - she completed both 
Airborne Qualification School, and the Primary Leadership 
Course, and was discharged from active duty as a Sergeant E-
5. 
In this respect, there is no basis for further medical 
inquiry to establish the occurrence of the stressor, as is 
provided for by 38 C.F.R. § 3.304(f)(3), which provides in 
part that if evidence of a diminution in personal or 
professional conduct is of record, VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id. 

The veteran has been sufficiently notified in an April 2003 
VCAA letter of the alternative sources other than military 
records to substantiate her claim for PTSD. None of those 
sources have been presented and the military records are 
devoid of evidence of her reported stressors. 

The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD and the 
appeal is denied.


ORDER

Service connection for PTSD is denied. 


REMAND

The veteran contends that she warrants compensation under the 
provisions of 38 U.S.C.A. § 1151 for right hand nerve damage 
as a result of treatment at a VAMC. Additional development is 
necessary prior to final adjudication of this claim. 

In November 2005, the Board remanded the instant claim. The 
veteran underwent a VA neurological examination in May 2002. 
That examination noted the presence of mild motor neuropathy 
in the right radial nerve without evidence of sensory 
component. While the examiner stated that the lack of a 
sensory component was of some interest only because if it 
were due to trauma at the level of a hand or wrist, he  (the 
examiner) would expect a sensory component which often 
overrode the motor component. The examiner also stated that 
follow up with neurology would be appropriate in order to 
review the results of EMG/NCV testing and her overall 
progress with these symptoms of the right hand. 

The veteran was notified by letter of August 7, 2008, that  
the nearest VA medical facility had been asked to schedule 
her for an examination in connection with her claim. She was 
informed that that the VAMC would notify her of the date, 
time, and place of the examination. She was also told that if 
she was unable to keep the appointment, she was to contact 
the medical facility as soon as she was notified. 

The VAMC sent the veteran a letter dated August 12, 2008, 
indicating that she was scheduled for a VA neurological 
examination on August 21, 2008. The veteran contacted VA on 
August 25, 2008, that she did not report for her VA 
neurological examination because she was provided short 
notice and was out of town. She asked to be rescheduled for 
the examination. The veteran did not appear for her scheduled 
examination but according the benefit of the doubt to the 
veteran, she has demonstrated "good cause" (38 C.F.R. § 
3.655) to explain her absence, and should be provided an 
opportunity to report for a neurological examination in 
connection with this claim.

Based on the foregoing, this cases is REMANDED for the 
following:

1. The veteran should be afforded a VA 
neurological examination of her right 
hand to ascertain the nature and etiology 
of any nerve damage that may be present. 
Any and all indicated evaluations, 
studies and tests deemed necessary should 
be accomplished, and complaints and 
clinical findings should be reported in 
detail. The examiner is requested to 
review all pertinent records associated 
with the claims file, including any 
EMG/NCV testing that may have taken place 
and offer an opinion as to whether the 
veteran has any right hand nerve damage, 
and if so, whether that nerve damage is 
the result of blood drawn at a VAMC. A 
clear rationale for all opinions must be 
provided. 

Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

2. When the development requested has 
been completed, the case should again be 
reviewed by the AMC/RO on the basis of 
the additional evidence. If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is her responsibility to 
report for the examination and to cooperate in the 
development of the claim. Given the necessity of this remand 
action, the veteran is advised to keep the VA Medical Center 
advised of her whereabouts in the event she expects to travel 
within the next 12 months. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


